FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofNovember 2014 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued asCompany announcements in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  THE ROYAL BANK OF SCOTLAND GROUP plc DIVIDEND ON SERIES F, H, L, M, N and P to T NON-CUMULATIVE PREFERENCE SHARES OF US$0.01 FOR THE THREE MONTHS TO 31 DECEMBER 2014 The Directors have declared the specified dividends on the undernoted series of non-cumulative preference shares of US$0.01 each, all of which are represented by American Depositary Shares, for the three months to 31 December 2014. The dividends will be paid on 31 December 2014 at the undernoted rates to holders on the register at the close of business on 16 December 2014. Series Dividend payable per share Series F US$0.478125 Series H US$0.453125 Series L US$0.359375 Series M US$0.40 Series N US$0.396875 Series P US$0.390625 Series Q US$0.421875 Series R US$0.382825 Series S US$0.4125 Series T US$0.453125 DIVIDEND ON SERIES 1 NON-CUMULATIVE PREFERENCE SHARES OF €0.01 FOR THE YEAR TO 31 DECEMBER 2014 The Directors have declared the specified dividend on the undernoted series of non-cumulative preference shares of €0.01 each for the year to 31 December 2014. The dividend will be paid on 31 December 2014 at the undernoted rate to holders on the register at the close of business on 16 December 2014. Series Dividend payable per share Series 1 €55 DIVIDEND ON SERIES 1 NON-CUMULATIVE CONVERTIBLE PREFERENCE SHARES OF £0.01 FOR THE YEAR TO 31 DECEMBER 2014 The Directors have declared the specified dividend on the undernoted series of non-cumulative convertible preference shares of £0.01 each for the year to 31 December 2014. The dividend will be paid on 31 December 2014 at the undernoted rate to holders on the register at the close of business on 16 December 2014. Series Dividend payable per share Series 1 £73.87 DIVIDEND ON SERIES 1 NON-CUMULATIVE PREFERENCE SHARES OF £1.00 FOR THE THREE MONTHS TO 31 DECEMBER 2014 The Directors have declared the specified dividend on the undernoted series of non-cumulative preference shares of £1.00 each for the three months to 31 December 2014. The dividend will be paid on 31 December 2014 at the undernoted rate to holders on the register at the close of business on 16 December 2014. Series Dividend payable per share Series 1 £7.297616 DIVIDEND ON 11 PER CENT AND 5.5 PER CENT CUMULATIVE PREFERENCE SHARES FOR THE HALF YEAR TO 30 SEPTEMBER 2014 The Directors have declared half-yearly dividends on the 11 per cent and the 5.5 per cent cumulative preference shares. The dividends will be paid on 31 December 2014 at the rate of 5.5 per cent and 2.75 per cent, respectively and will be paid to those preference shareholders on the register at the close of business on 5 December 2014. 20 November 2014 End Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  Date:20November 2014 THE ROYAL BANK OF SCOTLAND GROUP plc (Registrant) By: /s/ Jan Cargill Name: Title: Jan Cargill Deputy Secretary
